EXHIBIT 10.6

 

FOURTH AMENDMENT

TO THE

UNITED STATES CELLULAR CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

WHEREAS, United States Cellular Corporation, a Delaware corporation (the
“Corporation”) has adopted and maintains the United States Cellular Corporation
2005 Long-Term Incentive Plan (the “Plan”) for the benefit of certain key
executives and management personnel;

 

WHEREAS, pursuant to Section 9.2 of the Plan, the Board of Directors of the
Corporation (the “Board”) may amend the Plan as it deems advisable, subject to
any requirement of shareholder approval;

 

WHEREAS, the Board desires to amend the Plan to change in certain minor respects
the tax withholding procedure utilized under the Plan; and

 

WHEREAS, such amendment to the Plan is not material and is not required to be
submitted for approval by shareholders of the Corporation.

 

NOW, THEREFORE, BE IT RESOLVED, that effective as of December 5, 2007, the Plan
hereby is amended as follows:

 

1.        The final two sentences of Section 4.4(a) hereby are amended in their
entirety to read as follows:

 


ANY FRACTION OF A SHARE OF STOCK WHICH WOULD BE REQUIRED TO SATISFY THE
AGGREGATE OF SUCH PURCHASE PRICE AND THE WITHHOLDING TAXES WITH RESPECT TO THE
AWARD, AS DESCRIBED IN SECTION 9.6, SHALL BE DISREGARDED AND THE REMAINING
AMOUNT DUE SHALL BE PAID IN CASH BY THE OPTION HOLDER. NO SHARE OF STOCK SHALL
BE DELIVERED UNTIL THE FULL PURCHASE PRICE THEREFORE AND THE WITHHOLDING TAXES
THEREON HAVE BEEN PAID (OR ARRANGEMENT HAS BEEN MADE FOR SUCH PAYMENT TO THE
COMPANY’S SATISFACTION).


 

2.        Section 4.4(b) hereby is amended in its entirety to read as follows:

 


(B)           PURCHASE PRICE PAYMENT BY OFFICERS. THE HOLDER OF AN OPTION
AWARDED TO AN OFFICER BEFORE MARCH 7, 2006 MAY PAY FOR THE SHARES OF STOCK TO BE
PURCHASED PURSUANT TO THE EXERCISE OF SUCH OPTION (I) BY ANY OF THE METHODS SET
FORTH IN SECTION 4.4(A) OR (II) BY AUTHORIZING THE COMPANY TO WITHHOLD WHOLE
SHARES OF STOCK WHICH WOULD OTHERWISE BE DELIVERED HAVING A FAIR MARKET VALUE,
DETERMINED AS OF THE DATE OF EXERCISE, EQUAL TO THE AGGREGATE PURCHASE PRICE
PAYABLE BY REASON OF SUCH EXERCISE, IN EACH CASE TO THE EXTENT AUTHORIZED BY THE
COMMITTEE. PAYMENT FOR SHARES OF STOCK TO BE PURCHASED PURSUANT TO THE EXERCISE
OF AN OPTION GRANTED TO AN OFFICER ON OR AFTER MARCH 7, 2006 SHALL BE BY (I) THE
DELIVERY OF MATURE SHARES HAVING A FAIR MARKET VALUE, DETERMINED AS OF THE DATE
OF EXERCISE, EQUAL TO THE AGGREGATE PURCHASE PRICE PAYABLE BY REASON OF SUCH
EXERCISE OR (II) AUTHORIZING THE COMPANY TO WITHHOLD WHOLE SHARES OF STOCK WHICH
WOULD OTHERWISE BE DELIVERED HAVING A FAIR MARKET VALUE, DETERMINED AS OF THE
DATE OF EXERCISE, EQUAL TO THE AGGREGATE PURCHASE PRICE PAYABLE BY REASON OF
SUCH EXERCISE. ANY FRACTION OF A SHARE OF STOCK WHICH WOULD BE REQUIRED TO
SATISFY THE

 

--------------------------------------------------------------------------------


 


AGGREGATE OF SUCH PURCHASE PRICE AND THE WITHHOLDING TAXES WITH RESPECT TO THE
AWARD, AS DESCRIBED IN SECTION 9.6, SHALL BE DISREGARDED AND THE REMAINING
AMOUNT DUE SHALL BE PAID IN CASH BY THE OPTION HOLDER. NO SHARE OF STOCK SHALL
BE DELIVERED UNTIL THE FULL PURCHASE PRICE THEREFORE AND THE WITHHOLDING TAXES
THEREON HAVE BEEN PAID (OR ARRANGEMENT HAS BEEN MADE FOR SUCH PAYMENT TO THE
COMPANY’S SATISFACTION).


 

3.        Section 9.6 hereby is amended in its entirety to read as follows:

 


9.6           TAX WITHHOLDING. THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE,
PRIOR TO THE ISSUANCE OR DELIVERY OF ANY SHARES OF STOCK OR THE PAYMENT OF ANY
CASH PURSUANT TO AN AWARD MADE HEREUNDER, PAYMENT BY THE HOLDER OF ANY FEDERAL,
STATE, LOCAL OR OTHER TAXES WHICH MAY BE REQUIRED TO BE WITHHELD OR PAID IN
CONNECTION WITH THE AWARD. SUCH PAYMENT SHALL BE IN ACCORDANCE WITH SECTION
9.6(A), (B) OR (C), AS APPLICABLE. SHARES OF STOCK TO BE WITHHELD OR DELIVERED
PURSUANT TO THIS SECTION 9.6 MAY NOT HAVE AN AGGREGATE FAIR MARKET VALUE IN
EXCESS OF THE AMOUNT DETERMINED BY APPLYING THE MINIMUM STATUTORY WITHHOLDING
RATE. ANY FRACTION OF A SHARE OF STOCK WHICH WOULD BE REQUIRED TO SATISFY THE
AGGREGATE OF THE TAX WITHHOLDING OBLIGATION AND THE PURCHASE PRICE FOR THE
AWARD, IF ANY, SHALL BE DISREGARDED AND THE REMAINING AMOUNT DUE SHALL BE PAID
IN CASH BY THE HOLDER. NO SHARE OF STOCK SHALL BE DELIVERED UNTIL THE
WITHHOLDING TAXES THEREON HAVE BEEN PAID (OR ARRANGEMENT HAS BEEN MADE FOR SUCH
PAYMENT TO THE COMPANY’S SATISFACTION).


 


(A)           METHODS OF TAX WITHHOLDING APPLICABLE TO AWARDS GRANTED PRIOR TO
MARCH 7, 2006. AN AGREEMENT EVIDENCING AN AWARD GRANTED PRIOR TO MARCH 7, 2006
MAY PROVIDE FOR THE WITHHOLDING OF TAXES BY ANY OF THE FOLLOWING MEANS:  (I) A
CASH PAYMENT TO THE COMPANY, (II) AUTHORIZING THE COMPANY TO WITHHOLD WHOLE
SHARES OF STOCK WHICH OTHERWISE WOULD BE DELIVERED TO THE HOLDER, THE AGGREGATE
FAIR MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF THE DATE THE OBLIGATION TO
WITHHOLD OR PAY TAXES ARISES IN CONNECTION WITH THE AWARD (THE “TAX DATE”), OR
AN AMOUNT OF CASH WHICH OTHERWISE WOULD BE PAYABLE TO THE HOLDER, (III) DELIVERY
TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF STOCK, THE AGGREGATE FAIR
MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF THE TAX DATE, (IV) IN THE CASE
OF THE EXERCISE OF AN OPTION AND TO THE EXTENT LEGALLY PERMISSIBLE, A CASH
PAYMENT BY A BROKER-DEALER ACCEPTABLE TO THE COMPANY TO WHOM THE OPTION HOLDER
HAS SUBMITTED AN IRREVOCABLE NOTICE OF EXERCISE OR (V) ANY COMBINATION OF (I),
(II) AND (III).


 


(B)           METHODS OF TAX WITHHOLDING APPLICABLE TO AWARDS GRANTED ON OR
AFTER MARCH 7, 2006 BUT PRIOR TO SEPTEMBER 14, 2006. AN AGREEMENT EVIDENCING AN
OPTION GRANTED TO AN OFFICER DURING THE PERIOD COMMENCING ON MARCH 7, 2006 AND
ENDING ON SEPTEMBER 13, 2006 SHALL PROVIDE THAT ALL TAX WITHHOLDING SHALL BE
SATISFIED EITHER BY (I) AUTHORIZING THE COMPANY TO WITHHOLD WHOLE SHARES OF
STOCK WHICH OTHERWISE WOULD BE DELIVERED TO THE HOLDER, THE AGGREGATE FAIR
MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF THE TAX DATE OR (II) DELIVERY TO
THE COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF STOCK, THE AGGREGATE FAIR MARKET
VALUE OF WHICH SHALL BE DETERMINED AS OF THE TAX DATE. AN AGREEMENT EVIDENCING
ANY OTHER AWARD GRANTED DURING THE PERIOD COMMENCING ON

 

2

--------------------------------------------------------------------------------


 


MARCH 7, 2006 AND ENDING ON SEPTEMBER 13, 2006 MAY PROVIDE FOR THE WITHHOLDING
OF TAXES BY ANY OF THE METHODS SET FORTH IN SECTION 9.6(A).


 


(C)           METHODS OF TAX WITHHOLDING APPLICABLE TO AWARDS GRANTED ON OR
AFTER SEPTEMBER 14, 2006. AN AGREEMENT EVIDENCING AN OPTION GRANTED ON OR AFTER
SEPTEMBER 14, 2006 TO AN EMPLOYEE WHO IS NOT AN OFFICER MAY PROVIDE FOR THE
WITHHOLDING OF TAXES BY ANY OF THE METHODS SET FORTH IN SECTION 9.6(A). AN
AGREEMENT EVIDENCING ANY OTHER AWARD GRANTED ON OR AFTER SEPTEMBER 14, 2006
SHALL PROVIDE THAT ALL TAX WITHHOLDING SHALL BE SATISFIED EITHER BY (I)
AUTHORIZING THE COMPANY TO WITHHOLD WHOLE SHARES OF STOCK WHICH OTHERWISE WOULD
BE DELIVERED TO THE HOLDER, THE AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE
DETERMINED AS OF THE TAX DATE, OR AN AMOUNT OF CASH WHICH OTHERWISE WOULD BE
PAYABLE TO THE HOLDER OR (II) DELIVERY TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE
SHARES OF STOCK, THE AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE DETERMINED AS
OF THE TAX DATE. NOTWITHSTANDING THE FOREGOING, WITHHOLDING OF EMPLOYMENT TAXES
OWED IN CONNECTION WITH A DEFERRED COMPENSATION ACCOUNT MAY BE SATISFIED BY A
CASH PAYMENT TO THE COMPANY.


 


* * * * * *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Fourth Amendment as of
this 5th day of December, 2007.

 

 

 

UNITED STATES CELLULAR CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven T. Campbell

 

 

 

 

 

 

Its:

EVP – Finance , CFO & Treasurer

 

 

 

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO

UNITED STATES CELLULAR CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------